Title: To Thomas Jefferson from John Gibson, 12 January 1798
From: Gibson, John
To: Jefferson, Thomas


          
            Dear Sir,
            Pittsburg Jany. 12th 1798.
          
          I this moment have Been honoured with yours of the 31st. Ulto. But having just returned from the Country and the post Being to set out in a few minutes, I am prevented from giving you the Information you require, you may rest Assured of my making Every Inquiry of other persons, and giving you a full detail of the whole transaction by the next post.
          In the Mean time, permit me to Assure you that, I am Dear Sir, with sincere Respect your most Obedient humble Servt.
          
            Jno. Gibson
          
        